Smith, Judge.
Yalanzon, the appellant, was the defendant in a negligence suit. Twice a jury has returned a verdict in his favor, and twice the trial court has granted the plaintiffs motion for a new trial. From the grant of the second motion Yalanzon appeals. Granting or denying a new trial in the first instance is left largely to the trial court’s discretion; however, when a new trial is granted after successive identical verdicts the presumption of legality weakens. Ansley v. Atlantic C. L. R. Co., 86 Ga. App. 152, 155 (71 SE2d 434). It is the policy of the law not to interfere with the second verdict unless the evidence "strongly and decidedly” mandates a contrary finding or unless harmful errors of law were committed during the second case. Dethrage v. City of Rome, 125 Ga. 802, 806 (54 SE 654). In this case the evidence, though conflicting, supported the verdict, and the only error of law was the grant of the motion for new trial.

Judgment reversed.


Bell, C. J., and McMurray, J., concur.